Exhibit 10.2

PROMISSORY NOTE

(property address)

$        

August 25, 2010

Loan No.             

FOR VALUE RECEIVED, [property owning LLC], a Delaware limited liability company
(“Borrower”), promises to pay to the order of THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, a New Jersey corporation (“Lender,” which shall also mean successors
and assigns who become holders of this Note), at 2100 Ross Avenue, Suite 2500,
Dallas, Texas 75201, the principal sum of              ($        ), with
interest on the unpaid balance (“Balance”) at the rate of five and forty-three
hundredths percent (5.43%) per annum (“Note Rate”) from and including the date
of the first disbursement of Loan proceeds under this Note (“Funding Date”)
until Maturity (defined below). Capitalized terms used without definition shall
have the meanings ascribed to them in the Instrument (defined below).

1. Regular Payments. Principal and interest shall be payable as follows:

(a) Interest from and including the Funding Date to September 5, 2010 shall be
due and payable on the Funding Date. Principal and interest shall be paid in one
hundred eight (108) monthly installments of          Dollars ($        ) each,
commencing on October 5, 2010 and continuing on the fifth (5th) day of each
succeeding month to and including September 5, 2019. Each payment due date is
referred to as a “Due Date.” The entire Obligations shall be due and payable on
September 5, 2019 (“Maturity Date”). “Maturity” shall mean the Maturity Date or
earlier date that the Obligations may be due and payable by acceleration by
Lender as provided in the Documents.

(b) Interest on the Balance for any full month shall be calculated on the basis
of a three hundred sixty (360) day year consisting of twelve (12) months of
thirty (30) days each. For any partial month, interest shall be due in an amount
equal to (i) the Balance multiplied by (ii) the Note Rate divided by (iii) 360
multiplied by (iv) the number of days during such partial month that any Balance
is outstanding to (but excluding) the date of payment.

2. Late Payment and Default Interest.

(a) Late Charge. If any scheduled payment due under this Note is not fully paid
by its Due Date (other than the principal payment due on the Maturity Date), a
charge of $         per day (the “Daily Charge”) shall be assessed for each day
that elapses from and after the Due Date until such payment is made in full
(including the date payment is made); provided, however, that if any such
payment, together with all accrued Daily Charges, is not fully paid by the
fourteenth (14th) day following the applicable Due Date, a late charge equal to
the lesser of (i) four percent (4%) of such payment or (ii) the maximum amount
allowed by law (the “Late Charge”) shall be assessed and be immediately due and
payable; provided, further, however, if the Loan is not paid at maturity
(whether by acceleration or otherwise) no Daily Charge or Late Charge shall be
due on the unpaid amount of the Loan. The Late Charge shall be payable in lieu
of Daily Charges that shall have accrued. The Late Charge may be assessed only
once on each overdue payment. These charges shall be paid to defray the expenses
incurred by Lender in handling and processing such delinquent payment(s) and to
compensate Lender for the loss of the use of such funds. The Daily Charge and
Late Charge shall be secured by the Documents. The imposition of the Daily
Charge, Late Charge, and/or requirement that interest be paid at the Default
Rate (defined below) shall not be construed in any way to (i) excuse Borrower
from its obligation to make each payment under this Note promptly when due or
(ii) preclude Lender from exercising any rights or remedies available under the
Documents upon an Event of Default.

(b) Acceleration. Upon any Event of Default, Lender may declare the Balance,
unpaid accrued interest, the Prepayment Premium (defined below) and all other
Obligations immediately due and payable in full.

(c) Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate. The “Default Rate” shall be the lesser
of (i) the maximum rate allowed by law or (ii) five percent (5%) plus the
greater of (A) the Note Rate or (B) the prime rate (for corporate

 

BORROWER’S INITIALS:         

1



--------------------------------------------------------------------------------

loans at large United States money center commercial banks) published in The
Wall Street Journal on the first Business Day (defined below) of the month in
which the Event of Default or Maturity occurs and on the first Business Day of
every month thereafter. The term “Business Day” shall mean each Monday through
Friday except for days on which commercial banks are not authorized to open or
are required by law to close in New York, New York.

3. Application of Payments. Until an Event of Default occurs, all payments
received under this Note shall be applied in the following order: (a) to unpaid
Daily Charges, Late Charges and costs of collection; (b) to any Prepayment
Premium due; (c) to interest due on the Balance; and (d) then to the Balance.
After an Event of Default, all payments shall be applied in any order determined
by Lender in its sole discretion.

4. Prepayment. This Note may be prepaid, in whole or in part, upon at least
thirty (30) days’ prior written notice to Lender and upon payment of all accrued
interest (and other Obligations due under the Documents) and a prepayment
premium (“Prepayment Premium”) equal to the greater of (a) one percent (1%) of
the principal amount being prepaid multiplied by the quotient of the number of
full months remaining until the Maturity Date, calculated as of the prepayment
date, divided by the number of full months comprising the term of this Note, or
(b) the Present Value of the Loan (defined below) less the amount of principal
and accrued interest (if any) being prepaid, calculated as of the prepayment
date. The Prepayment Premium shall be due and payable, except as provided in the
Instrument or as limited by law, upon any prepayment of this Note, whether
voluntary or involuntary, and Lender shall not be obligated to accept any
prepayment of this Note unless it is accompanied by the Prepayment Premium, all
accrued interest and all other Obligations due under the Documents. Lender shall
notify Borrower of the amount of and the calculation used to determine the
Prepayment Premium. Borrower agrees that (a) Lender shall not be obligated to
actually reinvest the amount prepaid in any Treasury obligation and (b) the
Prepayment Premium is directly related to the damages that Lender will suffer as
a result of the prepayment. The “Present Value of the Loan” shall be determined
by discounting all scheduled payments remaining to the Maturity Date
attributable to the amount being prepaid at the Discount Rate (defined below).
If prepayment occurs on a date other than a Due Date, the actual number of days
remaining from the date of prepayment to the next Due Date will be used to
discount within this period. The “Discount Rate” is the rate which, when
compounded monthly, is equivalent to the Treasury Rate (defined below), when
compounded semi-annually. The “Treasury Rate” is the semi-annual yield on the
Treasury Constant Maturity Series with maturity equal to the remaining weighted
average life of the Loan, for the week prior to the prepayment date, as reported
in Federal Reserve Statistical Release H.15 - Selected Interest Rates,
conclusively determined by Lender (absent a clear mathematical calculation
error) on the prepayment date. The rate will be determined by linear
interpolation between the yields reported in Release H.15, if necessary. If
Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate. Except as provided in Section 3 of
the Collateral Loan Agreement (“Loan Agreement”), in the event that Borrower
prepays the entire amount of any Individual Loan (as defined in the Loan
Agreement), Borrower must simultaneously prepay the entire amount of all the
other Individual Loans. In all events, the applicable Prepayment Premium must
also be paid. Notwithstanding the foregoing, no Prepayment Premium shall be due
if this Note is prepaid during the last sixty (60) days prior to the Maturity
Date.

With respect to the foregoing provisions, Borrower hereby expressly agrees as
follows:

(a) The Note Rate provided herein has been determined based on the sum of
(i) the treasury rate in effect at the time the Note Rate was determined under
the Loan application submitted to Lender, plus (ii) an interest rate spread over
such treasury rate, which together represent Lender’s agreed-upon return for
making the proceeds of the Loan hereunder available to Borrower over the term of
such Loan.

(b) The determination of the Note Rate, and in particular the aforesaid interest
rate spread, were based on the expectation and agreement of Borrower and Lender
that the principal sums advanced hereunder would not be prepaid during the term
of this Note, or if any such prepayment occurs, the Prepayment Premium
(calculated in the manner set forth above) would apply (except as expressly
permitted by this Note).

(c) The Lender’s business involves making financial commitments to others based
in part on the returns it expects to receive from this Note and other similar
loans made by Lender, and Lender’s financial performance as a business depends
not only on the returns from each loan or investment it makes but also upon the
aggregate amounts of the loans and investments it is able to make over any given
period of time.

(d) In the event of a prepayment hereunder, Lender will be required to redeploy
the funds received into other loans or investments, which (i) may not provide a
return to Lender comparable to the return Lender

 

BORROWER’S INITIALS:         

2



--------------------------------------------------------------------------------

anticipates based on the Note Rate and (ii) may reduce the total amount of loans
or investments Lender is able to make during the term of the Loan, which in turn
may impair the profitability of Lender’s business. Therefore, in order to
compensate Lender for the potential impact and risks to its business of
prepayments under this Note, Lender has limited the Borrower’s right to prepay
this Note and has offered the method of calculation of the Prepayment Premium
set forth above.

(e) Borrower acknowledges that (i) Lender could have determined that it would
not permit any prepayments under the Note during its term, and therefore, in
electing to permit prepayments hereunder, Lender is entitled to determine and
negotiate the terms on which it will accept prepayments of its loans, and
(ii) Borrower could have elected to negotiate more permissive prepayment
provisions and/or a more favorable manner of calculating the Prepayment Premium,
but in such event the applicable interest rate spread, and therefore the Note
Rate, would have been higher to compensate Lender for the potential loss of
income on account of the risk that Borrower might elect to prepay this Note at
an earlier time and/or for a lesser Prepayment Premium than set forth herein.

Therefore, in consideration of Lender’s agreement to the Note Rate set forth
herein, and in recognition of Lender’s reliance on the prepayment provisions of
this Note (including the method of calculating the Prepayment Premium), Borrower
agrees that the manner of calculation of the Prepayment Premium set forth in
this Note represents bargained-for compensation to Lender for granting to
Borrower the privilege of prepaying this Note on the terms set forth herein and
for the potential loss of future income to Lender arising from having to
redeploy the amounts prepaid under this Note into other loans or investments. As
such, the Prepayment Premium constitutes reasonable compensation to Lender for
making the Loan on the terms reflected in this Note and does not represent a
penalty.

5. No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (“Maximum Rate”). If under any circumstances the aggregate
amounts paid on this Note shall include interest payments which would exceed the
Maximum Rate, Borrower stipulates that payment and collection of interest in
excess of the Maximum Rate (“Excess Amount”) shall be deemed the result of a
mistake by both Borrower and Lender, and Lender shall promptly credit the Excess
Amount against the Balance (without Prepayment Premium or other premium) or
refund to Borrower any portion of the Excess Amount which cannot be so credited.

6. Security and Documents Incorporated. This Note is the Note referred to and
secured by the Deed of Trust and Security Agreement (First Priority - 10490
Colonel Court) of even date herewith between Borrower, Manus E. Holmes, Esq., as
trustee, and Lender (the “Instrument”) and is secured by the Property. Borrower
shall observe and perform all of the terms and conditions in the Documents. The
Documents are incorporated into this Note as if fully set forth in this Note.

7. Treatment of Payments. All payments under this Note shall be made, without
offset or deduction, (a) in lawful money of the United States of America at the
office of Lender or at such other place (and in the manner) Lender may specify
by written notice to Borrower, (b) in immediately available federal funds, and
(c) if received by Lender prior to 2:00 p.m. Eastern Time at such place, shall
be credited on that day, or, if received by Lender at or after 2:00 p.m. Eastern
Time at such place, shall, at Lender’s option, be credited on the next Business
Day. Initially (unless waived by Lender), and until Lender shall direct Borrower
otherwise, Borrower shall make all payments due under this Note in the manner
set forth in Section 3.13 of the Instrument. If any Due Date falls on a day
which is not a Business Day, then the Due Date shall be deemed to have fallen on
the next succeeding Business Day.

8. Limited Recourse Liability. Except to the extent set forth in Paragraph 8 and
Paragraph 9 of this Note, Borrower shall not have any personal liability for the
Obligations. Notwithstanding the preceding sentence, Lender may bring a
foreclosure action or other appropriate action to enforce the Documents or
realize upon and protect the Property (including, without limitation, naming
Borrower and any other necessary parties in the actions for the limited purpose
of effecting such foreclosure or bringing an action for specific performance or
any other appropriate action or proceeding to enable Lender to enforce and
realize upon its interest under this Note, the Instrument and the other
Documents, or in the Property, the Rents or any other collateral given to Lender
pursuant to the Documents; provided, however, except as specifically provided
herein, any judgment in any such action or proceeding shall be enforceable
against Borrower only to the extent Borrower’s interest in the Property, in the
Rents and in any other collateral given to Lender) and IN ADDITION BORROWER AND
STRATEGIC STORAGE TRUST, INC., A MARYLAND CORPORATION (SINGULARLY OR
COLLECTIVELY, THE “RECOURSE PARTIES”) SHALL HAVE JOINT AND SEVERAL PERSONAL
LIABILITY FOR:

 

BORROWER’S INITIALS:         

3



--------------------------------------------------------------------------------

(a) any amounts accrued and/or payable under any indemnities, guaranties, master
leases or similar instruments furnished by either or both of the Recourse
Parties in connection with the Loan (including, without limitation, the
provisions of Sections 8.03, 8.04, 8.05, 8.06 and 8.07 of the Instrument and the
Environmental Indemnity; provided that the personal liability of Indemnitors for
any indemnity obligations under Section 8.02 of the Instrument shall be limited
to the matters specifically set forth in Sections 8 and 9 of this Note [other
than in this Section 8(a)]);

(b) the amount of any special assessments, real estate taxes, ad valorem and/or
personal property taxes (collectively, “Assessments”) (accrued and/or payable)
with respect to the Property not paid prior to the due date for such
Assessments;

(c) the amount of any security deposits, rents prepaid more than one (1) month
in advance, or prepaid expenses of tenants to the extent not turned over to
(i) Lender upon foreclosure, sale (pursuant to power of sale), or conveyance in
lieu thereof, or (ii) a receiver or trustee for the Property after appointment;

(d) the amount of any insurance proceeds or condemnation awards neither turned
over to Lender, to the extent required under the terms of the Documents, nor
used in compliance with Sections 3.07 and 3.08 of the Instrument;

(e) damages suffered or incurred by Lender as a result of Borrower (i) entering
into a new Lease, (ii) entering into an amendment or termination of an existing
Lease, or (iii) accepting a termination, cancellation or surrender of an
existing Lease, in each case in breach of the leasing restrictions set forth in
Section 7 of the Assignment;

(f) damages suffered or incurred by Lender by reason of any waste of the
Property;

(g) the amount of any rents or other income from the Property received by any of
the Recourse Parties after a default under the Documents and not otherwise
applied to the indebtedness under the Documents or to the current (not deferred)
operating expenses of the Property; PROVIDED, HOWEVER, THAT THE RECOURSE PARTIES
SHALL HAVE PERSONAL LIABILITY for amounts paid as expenses to a person or entity
related to or affiliated with any of the Recourse Parties except for
(A) reasonable salaries for on-site employees, (B) a reasonable allocation of
the salaries of off-site employees for accounting and management, and
(C) out-of-pocket expenses of Borrower’s management company relating to the
Property, but in no event shall such expenses include any profit or be greater
than prevailing market rates for any such services;

(h) the face amount of any letter of credit expressly required to be maintained
by Borrower under the Documents or otherwise in connection with the Loan, and
that Borrower fails to maintain;

(i) following an Event of Default under the Documents, the amount of (1) any
security deposit cashed or applied by Borrower with respect to any Lease, or any
termination fee, cancellation fee or any other fee received by, or on behalf of,
any of the Recourse Parties in connection with any lease termination,
cancellation, surrender or expiration with respect to any Lease, and (2) any
judgment, settlement or other recovery received by, or on behalf of, any of the
Recourse Parties against or from any tenant under, or any guarantor of, any
Lease (with any item described in (1) or (2) above being herein called a
“Recovery”);

(j) with respect to any Lease that provides more than five percent (5%) of the
gross annual income from the Property during any twelve (12) month period during
the term of the Loan, the amount of any Recovery if such Recovery is greater
than one (1) month’s base rent payable under the applicable Lease, which is
received by, or behalf of, any of the Recourse Parties at any time during the
term of the Loan and which is not paid to Lender (or an escrow agent selected by
Lender) to be disbursed for the payment of Lender approved (1) tenant
improvements and/or (2) market leasing commissions;

(k) following an Event of Default under the Documents, all reasonable attorneys’
fees, including allocated costs of Lender’s staff attorneys, and other expenses
incurred by Lender in enforcing the Documents if Borrower contests, delays, or
otherwise hinders or opposes (including, without limitation, the filing of a
bankruptcy) any of Lender’s enforcement actions; provided, however, that if in
such action Borrower successfully proves that no default occurred under the
Documents, Borrower shall not be required to reimburse Lender for such
attorneys’ fees, allocated costs and other expenses; and

 

BORROWER’S INITIALS:         

4



--------------------------------------------------------------------------------

(l) damages suffered or incurred by Lender as a result of Borrower’s breach or
violation of Sections 2.10, 3.21 and/or 3.22 of the Instrument.

9. Full Recourse Liability. Notwithstanding the provisions of Paragraph 8 of
this Note, the RECOURSE PARTIES SHALL HAVE JOINT AND SEVERAL PERSONAL LIABILITY
for the Obligations if:

(a) there shall be any breach or violation of Article V of the Instrument; or

(b) there shall be any fraud or material misrepresentation by any of the
Recourse Parties in connection with the Property, the Documents, the Loan
application, or any other aspect of the Loan; or

(c) the Property or any part thereof shall become an asset in (i) a voluntary
bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy or
insolvency proceeding which is not dismissed within ninety (90) days of filing;
provided, however, that this Paragraph 9(c) shall not apply if (A) an
involuntary bankruptcy is filed by Lender or (B) the involuntary filing was
initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) Borrower, (2) any partner,
shareholder or member of Borrower or Borrower’s general partner, or (3) any of
the Recourse Parties; or

(d) [intentionally omitted];

(e) the Instrument or any of the other Documents are deemed fraudulent
conveyances or preferences or are otherwise deemed void pursuant to any
principles limiting the rights of creditors, whether such claims, demands or
assertions are made under the Bankruptcy Code (as amended or replaced from time
to time), including, without limitation, under Sections 544, 547 or 548 thereof,
or under any applicable state fraudulent conveyance statues or similar laws; or

(f) if the Property is located in California, the Property is determined to be
“environmentally impaired” pursuant to the provisions of Section 726.5 of the
California Code of Civil Procedure.

10. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

11. Unconditional Payment. Borrower is and shall be obligated to pay principal,
interest and any and all other amounts which became payable hereunder or under
the other Documents absolutely and unconditionally and without abatement,
postponement, diminution or deduction and without any reduction for counterclaim
or setoff. In the event that at any time any payment received by Lender
hereunder shall be deemed by a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under any bankruptcy, insolvency or
other debtor relief law, then the obligation to make such payment shall survive
any cancellation or satisfaction of this Note or return thereof to Borrower and
shall not be discharged or satisfied with any prior payment thereof or
cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

12. Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

13. WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

14. Changes in Laws Regarding Taxation. In the event of the passage of any law
of the Commonwealth of Virginia, the City of Manassas, the County of Prince
William or any other applicable taxing authority deducting from the value of
real property for the purpose of taxation any lien or encumbrance thereon or
changing in any way

 

BORROWER’S INITIALS:         

5



--------------------------------------------------------------------------------

the laws for the taxation of mortgages or debts secured by mortgages for
federal, state or local purposes or the manner of the collection of any such
taxes, and imposing a tax (other than a tax on income, revenue, return of
principal or reserves or the lack thereof), either directly or indirectly, on
the Instrument, this Note, any of the other Documents or the entire outstanding
principal balance of this Note, Borrower shall, if permitted by law, pay any tax
imposed as a result of any such law within the statutory period or within twenty
(20) days after demand by Lender, whichever is less; provided however, that if,
in the opinion of counsel for Lender, Borrower is not permitted by law to pay
such taxes, Lender shall have the right, at its option, to declare the entire
outstanding principal balance of this Note immediately due and payable upon
ninety (90) days’ prior written notice to Borrower. No Prepayment Premium shall
be payable in connection with any such payment of this Note.

15. Documentary Stamps and Other Charges. Borrower shall pay all taxes
(excluding income, franchise and doing business taxes), assessments, charges,
expenses, costs and fees (including registration and recording fees and revenue,
stamp and other similar taxes) levied on, or assessed against Lender and related
to the Obligations, or otherwise required to be paid in connection with any of
the Documents or the principal balance of this Note. If Borrower shall fail to
promptly make such payments after demand therefor, Lender shall have the right
(but not the obligations) to pay for the same and Borrower shall reimburse
Lender therefor immediately upon demand, with interest at the Default Rate.

 

16. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the                     .

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

BORROWER:

 

                                 , a Delaware limited liability company

By:

  Strategic Storage Holdings, LLC, a Delaware limited liability company, its
Manager   By:  

/s/ H. Michael Schwartz

    H. Michael Schwartz, its President

 

BORROWER’S INITIALS:         

6